Citation Nr: 0830768	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  05-35 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a broken left foot.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for blood 
poisoning.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

When the veteran appealed the issues listed on page one 
herein he also appealed the issues of entitlement to service 
connection for hearing loss, tinnitus, and a right knee 
disability.  The veteran withdrew the issue of entitlement to 
service connection for a right knee disability in a December 
2006 statement.  Entitlement to service connection for 
hearing loss and tinnitus were granted in an April 2007 
rating decision.  Consequently, the only issues on appeal are 
listed on the cover page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Board has determined that further development is 
necessary before the veteran's application to reopen claims 
of service connection for residuals of a broken left foot and 
blood poisoning can be adjudicated.  

The Board notes that the RO denied a claim of entitlement to 
service connection for a residuals of a broken foot and blood 
poisoning in a January 1983 rating decision.  The veteran did 
not appeal the decision.  A claim of entitlement to service 
connection for blood poisoning was subsequently readjudicated 
and denied in August 2000 and September 2000.  The veteran 
filed an application to reopen claims of service connection 
for residuals of a broken left foot and blood poisoning in 
May 2004.  During the pendency of the veteran's claims, the 
United States Court of Appeals for Veterans Claims (Court) 
held in Kent v. Nicholson, 20 Vet. App. 1 (2006), that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen his or her claim and VA must notify 
the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant. The 
Board finds that the notice letters sent to the veteran in 
June 2004 and March 2006 did not comply with the new 
requirements under Kent.  Therefore, this case must be 
remanded with regard to the veteran's claims to reopen for 
service connection for residuals of a broken left foot and 
blood poisoning.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000 (VCAA) is completed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 
and Supp. 2008).  Specifically, the 
RO must apprise the veteran of the 
requirement that, in accordance with 
38 C.F.R. § 3.156, new and material 
evidence be received in order to 
reopen his previously denied claims 
for residuals of a broken left foot 
and blood poisoning.  He should be 
told of the bases for the January 
1983, August 2000, and September 
2000 RO denials and consequently 
what is now required to reopen.  
Kent v. Nicholson, 20 Vet. App. 1 
(2006).  He should also be 
instructed as to what is required to 
substantiate the underlying service 
connection claims.  Id.

2.  After undertaking any other 
development deemed appropriate, 
consider the issues on appeal in 
light of all information or evidence 
received.  (Note that, with respect 
to the residuals of a broken left 
foot, the last final denial was the 
RO's January 1983 decision, and with 
respect to the blood poisoning 
claim, the last final denial was the 
RO's September 2000 decision.)  If 
any benefits sought are not granted, 
the veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

